DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FINAL OFFICE ACTION in response to applicant’s amendments to and response for Application #16/740,274, filed on 06/21/2022.
Claims 1-4 and 6-14 are pending and have been examined. 
Claims 5 and 15-20 have been cancelled by the applicant.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Puertas, Pre-Grant Publication No. 2015/0127490 A1 in view of Blum, Pre-Grant Publication No. 2014/0032339 A1 and in further view of Lim, et al., Patent No. 8,413,884 B2. 
Regarding Claims 1 and 9, Puertas teaches:
A method (system)…comprising::
a database…, the database comprising an electronic memory having stored thereon a plurality of merchant information, the merchant information comprising an identity and/or location of a merchant (see at least [0049] and [0052] in which a merchant can enter and edit their information including product information, a URL, merchant location and geo-coordinates, merchant name, and other information)
a processor (see at least [0049] and [0052] in which a merchant API is used to communicate with the system)
receiving… a signal from the mobile device, the signal encoding product information and an information request (see [0043] in which a user scans a QR or other code for more information on a product and the system receives the request signal, [0052] in which the codes correspond to merchant information in the database, [0053] in which user location is received as information)
B) independent of A)
processes the signal to identify the merchant information associated with the signal (see [0051]-[0054])
accesses the database containing a plurality of merchant information (see [0043],  [0051]-[0054], and [0057])
identifies in the database the at least one relevant merchant information, wherein said at least one relevant merchant information comprises at least one merchant information associated with the merchant information identified by the signal (see [0033] and [0049] in which the retailer uses an API to create and updated product information associated with a signal for distribution to users, [0051] in which the scanned product codes can be linked to particular products on the retailer website, [0052] in which the merchant submits product information for their own products via the API that is then distributed to user mobile devices in response to a product request via scanning of a code, and [0054]) 
transmits the at least one relevant merchant information to the mobile device (see [0054])

Puertas, however, does not appear to specify:
providing a computer server connected to a communication network 
a database accessible by a server, the database comprising an electronic memory having stored thereon a plurality of merchant information pages, each of said merchant pages being associated with respective merchant information
A) authenticates access by a merchant to respective merchant pages through a merchant interface thereby permitting modification of the respective merchant pages
accesses the database containing a plurality of merchant pages
identifies in the database the at least one relevant merchant page, wherein said at least one relevant merchant page comprises at least one merchant page associated with the merchant information identified by the signal 
transmits the at least one relevant merchant page to the mobile device 
Blum teaches:
providing a computer server connected to a communication network (see [0010]; the examiner notes that the “network” is considered inherent as the server system clearly communicates with remote advertisers)
a database accessible by a server, the database comprising an electronic memory having stored thereon a plurality of merchant information pages, each of said merchant pages being associated with respective merchant information (see [0010])
A) authenticates access by a merchant to respective merchant pages through a merchant interface thereby permitting modification of the respective merchant pages (see [0008]-[0010] in which a signal from an advertiser is received and the advertiser is allowed access to edit their webpage content on the main server in response to authentication of the signal)
accesses the database containing a plurality of merchant pages (see [0010])
identifies in the database the at least one relevant merchant page, wherein said at least one relevant merchant page comprises at least one merchant page associated with the merchant information identified by the signal (see [0008], [0010], [0015])
transmits the at least one relevant merchant page to the mobile device (see [0008] and  [0015]-[0016])
It would be obvious to one of ordinary skill in the art at the time of the filing of this application to combine Blum with Puertas because Puertas already teaches a system and database using a network to communicate with mobile devices and merchants, but does not particularly teach a “server,” but it is known in the computer arts that the operations of Puertas would need some kind of server to operate the system, and Puertas teaches stored merchant information that is editable by the merchant upon access via an API and teaches the stored information being sent to a user mobile device in response to a code scan, but does not teach stored merchant pages or a merchant authentication for access, and authentication would ensure legitimate parties are editing the content and a database with actual merchant pages would allow the user to directly interact with a merchant page controlled by the merchant rather than just receiving static information, both which are taught by Blum.  Further, identifying and transmitting the merchant page in response to a code scan by a user as taught by Blum would allow for the user to be transmitted right to the page instead of needing to take further steps.   collection of data such as movement times and durations and other biological information, and relating a confidence level to a specific number of samples would increase confidence that the information is accurate and reliable.  
Puertas and Blum, however, does not appear to specify:
the signal encoding merchant information
Lim teaches:
the signal encoding merchant information (see Column 3, lines 13-29 in which the mobile code the user scans encodes merchant page information such as a URL or website address)
It would be obvious to one of ordinary skill in the art at the time of the filing of this application to combine Lim with Puertas and Blum because Puertas already teaches users scanning a code and receiving merchant information on their user device, but the code does not encode merchant information, and merchant information being encoded as taught by Lim would allow the system to more quickly and efficiently recognize and retrieve information such as a merchant page to send the mobile device user in response to a scan rather than needing to query the database to identify content or other such steps.

Regarding Claims 2 and 10, the combination of Puertas, Blum, and Lim teaches:
the method of claim 1…
Puertas further teaches:
wherein the signal is generated by a user scanning a machine-readable code using the mobile device (see [0043] and [0054]-[0055])

Regarding Claims 4 and 14, the combination of Puertas, Blum, and Lim teaches:
the method of claim 1…
Puertas further teaches:
wherein the plurality of merchant pages stored on the database is indexed according to the merchant information (see [0013], [0025], [0029], [0049]-[0050], and [0058]; the Examiner notes that Puertas does not teach merchant pages being indexed, but does index other merchant information in the database, and Blum has already been shown to teach merchant pages)

Regarding Claim 6, the combination of Puertas, Blum, and Lim teaches:
the method of claim 2
Puertas further teaches:
wherein the machine-readable code is scanned and decoded by the mobile device (see [0043] and [0054]-[0055])

Regarding Claim 7, the combination of Puertas, Blum, and Lim teaches:
the method of claim 6
Puertas further teaches:
wherein the merchant information is identified by the mobile device (see [0034] and [0054]-[0055] in which the mobile device scans and decodes the QR or other code and queries the database to see if there are matches, and such as [0052] in which the decoded information corresponds to merchant information and product information)

Regarding Claim 8, the combination of Puertas, Blum, and Lim teaches:
the method of claim 6
Puertas further teaches:
wherein the merchant information is identified by the computer server (see [0051]-[0055])
Blum further teaches:
wherein the merchant information is identified by the computer server (see [0008]-[0010])
Lim further teaches:
wherein the merchant information is identified by the computer server (see Column 4, line 30-Column 5, line 26 [0008]-[0010])

Regarding Claim 11, the combination of Puertas, Blum, and Lim teaches:
the system of claim 10
Blum further teaches:
a plurality of machine-readable codes at a plurality of merchant locations (see [0008] and [0011] in which a plurality of QR codes can be placed by a merchant at multiple merchant locations, and in which a plurality of merchants use the system)
It would be obvious to one of ordinary skill in the art at the time of the filing of this application to combine Blum with Puertas because Puertas already teaches a system that is used by multiple merchants and teaches merchants entering information for multiple products at their location which correspond to multiple QR codes, but does not specifically teach multiple QR codes at multiple merchant locations, and the combination with Blum would allow for multiple products to be linked at a particular merchant location and allow a merchant to use the QR codes at multiple locations which may even have different products as well as allow multiple merchants to use the QR codes.


Claims 3, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Puertas, Pre-Grant Publication No. 2015/0127490 A1 in view of Blum, Pre-Grant Publication No. 2014/0032339 A1 and in further view of Lim, et al., Patent No. 8,413,884 B2 and in further view of Morton, et al., Pre-Grant Publication No. 2012/0271715 A1. 
Regarding Claims 3 and 12, the combination of Puertas, Blum, and Lim teaches:
the method of claim 1…
Puertas, Blum, and Lim, however, does not appear to specify:
wherein the signal is generated by the mobile device upon the mobile device entering into a transmission field of a beacon located at a location
Morton teaches:
wherein the signal is generated by the mobile device upon the mobile device entering into a transmission field of a beacon located at a location (see [0027], [0029], [0040]-[0041], and [0104]-[0105] in which the network of readers inside the retail location detects the signal of the mobile device either entering the retail area or entering a particular zone in the retail area and selects and pushes content to the mobile device in response)
It would be obvious to one of ordinary skill in the art at the time of the filing of this application to combine Morton with Puertas, Blum, and Lim because Puertas already teaches a system  uses NFC for code scanning and interaction by mobile devices, and using networks to detect a mobile device entering an area and using the signal for further action allows the mobile device to be responded to in a timely fashion in a relevant location.  

Regarding Claim 13, the combination of Puertas, Blum, and Lim teaches:
the system of claim 12
Blum further teaches:
a plurality of merchant locations (see [0008] and [0011] in which a plurality of QR codes can be placed by a merchant at multiple merchant locations, and in which a plurality of merchants use the system)
It would be obvious to one of ordinary skill in the art at the time of the filing of this application to combine Blum with Puertas because Puertas already teaches a system that is used by multiple merchants and teaches merchants entering information for multiple products at their location which correspond to multiple QR codes, but does not specifically teach multiple QR codes at multiple merchant locations, and the combination with Blum would allow for a merchant to use the QR codes at multiple locations which may even have different products as well as allow multiple merchants to use the QR codes.
Puertas, Blum, and Lim, however, does not appear to specify:
a plurality of beacons at a plurality of merchant locations
Morton teaches:
a plurality of beacons at a plurality of merchant locations (see at least Figure 1B and [0032]-[0033], and [0045] in which multiple monitors of a local area network are situated in various parts of the retail merchant location and detect the user of the mobile device entering the store or entering particular zones within a store that correspond to the monitors; the Examiner notes that while Morton does not use the word “beacon,” Morton describes the monitors as being used to detect mobile devices entering the region and that they use RFID, NFC, Bluetooth, or other short-range monitoring technologies, and therefore the monitors are considered to be the equivalent of “beacons” as is known to one of ordinary skill in the communication arts; the examiner also notes that while Morton does not explicitly teach the plurality of beacons being at a PLURALITY of locations, Blum already teaches this portion of the limitation and in addition there is no teaching in Morton that would teach away from the plurality of beacons being set up in multiple retail locations of a single or multiple merchants) 
It would be obvious to one of ordinary skill in the art at the time of the filing of this application to combine Morton with Puertas, Blum, and Lim because Puertas already teaches a system  uses NFC for code scanning and interaction by mobile devices, and using a plurality of beacons would allow for detection and signals from the mobile device using a local area network which would allow for better control by the system and allow for localized targeting of content even for specific regions within retail locations as well as varied product and merchant content from location to location.  


Response to Arguments
Regarding the rejections under 35 USC 101 based on the Alice decision
Regarding the amendments:
The applicant’s amendments to the claims have overcome the 101 rejection and the rejection has been withdrawn.

Regarding the rejections under 35 USC 103
The arguments have been considered, but are MOOT in light of the new grounds of rejection necessitated by the applicant’s amendments to the claims.


Conclusion
The following prior art references were not relied upon in this office action but are considered pertinent to the applicant’s invention:
Bonomini, et al., Pre-Grant Publication No. 2014/0006120 A1- teaches mobile device users accessing merchant deals via a merchant portal that the merchant can access to create and edit content for the portal
Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/           Primary Examiner, Art Unit 3682